Title: Philip Norborne Nicholas: Agreet with ... et al., Mar. 1821, March 1821
From: Nicholas, Philip Norborne
To: 

This indenture made on the Mar. 30 day of March 1821 between Thos Jefferson of Albemarle on the one part &  Philip Norborne Nicholas & Wm Nekervis  of the city of Richmd on the other part witnesseth that whereas  Thos J. Randolph of the same cy of Alb. & Bernard Peyton of the sd city of Richmd have made themselves responsible to the Farmer’s bank of Virga for the sum of 4000. D. paid by the said bank on the Note of the sd Thomas endorsed by the sd Thomas J. & Bernard and may hereafter continue their responsibility by endorsing renewed notes to the sd sum or a part thereof and the sd Thomas being desirous to indemnify the sd Thomas J. & Bernard against all loss and inconvenience by the payment of the sd sum or any part of it hath executed this trust deed: Now this indenture witnesseth that the sd Thomas in consideration of the Premisses and of the sum of 1. Dollar to him in hand paid by the sd P.N.N. and William  hath granted bargained & sold unto the sd Philip N. and William their heirs & assigns for ever, & to the survivor of them the heirs and assigns of such survivor certain parcels of land in the sd county of Albemarle adjacent to the town of Milton & the Rivanna river one parcel whereof Begins at the North Western corner of the sd town which is a corner also on the backline of the Dower lands of Elizabeth Henderson thence along the sd backlines Southwardly & Westwardly to the sd river & up the same to an antient chesnut on it’s southern bank former corner to Bennet Henderson deceased and the said Thomas, thence along the antient dividing lines between the sd Bennet & Thomas, to the line of Eli Alexander, thence along the lines of the sd Eli, of John Watson & Martin Dawson to the boundary of the sd town and thence Westwardly & Northwardly along the boundaries of the sd town to it’s North West corner aforesd at the Beginning, which parcel contains by estimation 781. acres: also all the lots of land between the said town and river, seven in number, now held by the sd Thomas, to wit. the lots distinguished by the Nos 3.4.5.7.8.9.10. which last No 10. corners also at the North Western corner of the town  the beginning of the former parcel  and which seven lots contain 14. acres comprehending the warehouses of the Milton inspection and making with the other parcel 795. acres. to have and to hold the sd several parcels of 795. acres of land with their improvements and appurtenances to the sd Ph. N. and William their heirs & assigns  and to the survivor of them, the heirs & assigns of such survivor for ever.In trust nevertheless and for the sole use and purpose that if the sd Thomas his heirs, exrs, or admn shall fail to pay to the sd Farmer’s bank of Virginia whenever required by the sd bank, the sd sum of 4000. D. or any part thereof due or to become due on the Note aforesd or on any future note or notes which may be given by the sd Tho’ to the sd bank in  renewal or continuan of the sd original note or of any other his note to the sd bank endorsed by the sd Th:J & Bernard or either of them that then it shall be lawful for the sd Ph.N. and William or either of them, or the survivor of them or the heirs exrs or admrs of either or of such survivor (having first advertised the time and place of sale for 2. months in some newspaper published in Richmond) to sell the aforesd parcels of land for ready money to the highest bidder and out of the proceeds thereof to pay the aforesd debt interest and all charges of sale, and the overplus (if any) return to the sd Thomas or his legal representative. And the sd Thomas , his heirs, exrs & admrs to the sd Ph.N. and William their heirs, exrs & admrs or the survivor and his heirs, exrs & admrs the sd several parcels of land with their appurtenances will for ever warrant and defend. In witness whereof the sd Tho’  hath hereto set his hand and seal on the day & year  before written the words ‘or of any other his note to the sd bank’ interlined before executionSigned sealed & delivd in presence of Edmund Meeks Edmund Bacon Samuel Carr